Citation Nr: 1741997	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  15-43 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to November 7, 2013, for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1976 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted a TDIU and assigned an effective date of November 7, 2013.

Below, the Board assigns an effective date of October 19, 2011, for the award of TDIU.  The issue of entitlement to a TDIU prior to October 19, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. VA received the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) on May 30, 2008, and the Veteran's TDIU stems from such claim.

2. Entitlement to a TDIU arose on October 19, 2011, when the Veteran met the schedular criteria for a TDIU and his service-connected psychiatric disability rendered him unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for an effective date of October 19, 2011, for the award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Earlier Effective Date for the Award of a TDIU - Laws and Regulations

With respect to an earlier effective date, a TDIU is a form of increased rating claim, and, therefore, the effective date rules for increased compensation claims apply.  Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  In this regard, the effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).   

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  In general, "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  

An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.400(o)(1), (2).  The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Therefore, the ultimate question in determining the effective date for TDIU is when it was factually ascertainable that the service connected disabilities rendered a veteran unemployable.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

A TDIU may be assigned when a disabled veteran, in the judgment of the rating agency, is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361(1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

"Substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  See Faust v. West, 13 Vet. App. 342 (2000).  The central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a).

The issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). 


Entitlement to an Earlier Effective Date for the Award of a TDIU - Analysis

The RO assigned an effective date of November 7, 2013, for the award of a TDIU.  The RO indicates that such date corresponds with the date of the Veteran's claim for increase.

The Veteran contends that an effective date of May 30, 2008, is warranted for the award of a TDIU.  He contends that the issue of entitlement to a TDIU was inferred as part of his initial claim of service connection for PTSD (recharacterized as an anxiety disorder NOS), which was filed on May 30, 2008.  He further contends that he has been unable to secure and maintain substantially gainful employment due to his service-connected disabilities since at least May 30, 2008.  He alternatively seeks an effective date of December 2008, when he stopped working.

After a review of all evidence of record, the Board finds that the Veteran's claim of entitlement to a TDIU arose as an outgrowth of his May 30, 2008, claim of service connection for psychiatric disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation).  Therefore, the current appeal stream dates back to the November 5, 2008, RO decision that granted service connection for an anxiety disorder NOS.  Further, the Board finds that the Veteran had no pending, unadjudicated claim of entitlement to a TDIU or an increased rating prior to May 30, 2008.  Id.  As such, the Board finds that May 30, 2008, constitutes the date of claim relevant to the current appeal.  See 38 C.F.R. § 3.400.

As discussed above, generally, the effective date for the award of TDIU is the date of claim or the date entitlement arose, whichever is later.  38 C.F.R. §  3.400 (o).

With regard to the date entitlement arose, the record shows that the Veteran is in receipt of service connection for anxiety disorder NOS (rated 50 percent disabling from May 30, 2008, to October 19, 2011, and 70 percent disabling thereafter), and a left knee disability (rated 10 percent disabling form February 15, 2008).  His combined rating was 10 percent from February 15, 2008, 60 percent from May 30, 2008, and 70 percent from October 19, 2011.  As such, the Board finds that the Veteran's service-connected disabilities met the schedular criteria for consideration of a TDIU as of October 19, 2011, as there was a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Nonetheless, the Board must also consider whether the Veteran's service-connected disabilities precluded employment during the applicable period on appeal.

The Veteran's reported employment history was that of an electrician in the 1980s, followed by a period of unemployment due to inability to find work, and later working at odd jobs and as a self-employed building cleaner.  There is no indication that he ever tried to learn any employment skills or obtain any type of sedentary employment after losing his electrician job more than 20 years ago. Rather, he chose to do odd jobs such as minor car repairs and washing cars. 

The service-connected left knee disability was evaluated by an examination in September 2008.  At that time, he reported having knee pain, occasional stiffness and popping, and occasional giving way.  Repeated squatting or running caused flare ups, and the pain was alleviated by rest. The Veteran did not use a cane at that time and was able to remove his shoes and socks on his own.  Upon examination, there was no apparent functional limitation on walking and standing. However, the examiner felt that the knee disability limited the Veteran's ability to do physical employment, although it did not significantly affect his daily activities.  The Veteran reported being unable to stand for a long time or do heavy lifting and avoiding prolonged standing and walking and running.

In February 2009, the Veteran submitted a claim for increased compensation based on individual unemployability.  He stated that he last worked full-time on December 1, 2008,  due to his service-connected anxiety disorder that rendered him too disabled to work as of that date.  He stated that he earned $10,000 in 2008, when he was self-employed and cleaned buildings.  He stated that he completed four years of high school, and had been self-employed for five years before he stopped working in December 2008 due to his anxiety disability.

In March 2009, the Veteran submitted the 2008 tax return for his cleaning business, which reflected a net loss.

The Veteran was afforded a VA mental health examination in October 2011.  The VA examiner stated that his anxiety disorder resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported being irritable.  He reported that he stopped working in 2008 because he was told he was not completing his janitorial work.  Due to his anxiety, he did not drive at night or on the highway.  His anxiety disorder symptoms included depressed mood, anxiety, difficult in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.

The Veteran was afforded an additional VA mental health examination in June 2012.  A GAF score of 65 was assigned.  The VA examiner stated that the Veteran's anxiety disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported that having his grandchildren visit raised his stress levels and general irritability, causing him to self-isolate.  The Veteran was unemployed, but reported doing the occasional odd job in his neighborhood, such as cutting grass or detailing neighbors' cars.  His psychiatric symptoms included depressed mood, anxiety, chronic sleep impairment, panic attacks occurring no more than weekly, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, impaired impulse control, such as unprovoked irritability with periods of violence, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  He reported an ever-increasing level of general subjective distress and negative affect that the VA examiner opined may be totally debilitating.  He reported having difficulty concentrating and making decisions.  

In July 2012, the Veteran's wife stated that he lived as a recluse by seldom engaging in activities outside the home.  His irritability and suspicions had alienated him from family.  His irritability and suspicious nature led to two separations during their 16 year marriage.  He had periods of anxiety and unpredictable mood swings.  She stated that she had to do most of the driving when they went out.  The Veteran never sat with his back toward the door and was always looking for an exit.  She stated that he had difficulty working with others, did not accept change well, and had increased anxiety when learning new tasks.  She stated that he avoided making significant decisions and was not able to handle day-to-day situations.

In a letter received by the VA in August 2012, a private psychological evaluator opined that the Veteran had significant psychiatric symptoms and impairment and assigned a Global Assessment of Functioning (GAF) score of 30.  She stated that he had symptoms of sleep impairment, low frustration tolerance, mood swings, psychomotor agitation, difficulty focusing to complete tasks, impaired short-term memory, isolating tendencies, anxiety when driving, hypervigilance, and hyperarousal.  The Veteran reported that when he became irritated with people, he often walked away due to his fear of getting so enraged that he might hurt someone.  The evaluator stated that the Veteran had not been employed by anyone since 1998 and was fired from his last job for poor performance and conflicts with co-workers and management.  She opined that the Veteran's hypervigilance and hyperarousal prevented him from being able to consistently produce in an occupational setting, and his problems with memory and concentration negatively impact his ability to learn new skills.  She stated that his cognitive problems would prevent him from performing any job that requires extended periods of concentration, problem-solving, or decision-making.  She further opined that the Veteran's hyperirritability and hyperarousal severely compromised his ability to initiate or sustain work relationships.  She concluded that the Veteran is totally and permanently disabled and unemployable.

The Veteran was afforded another VA examination in January 2013.  A GAF score of 65 was assigned.  The VA examiner stated that the Veteran's psychiatric symptoms resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by medications.  The VA examiner noted that the Veteran had been sitting in the middle of a crowded waiting room prior to the examination, and appeared to be in no distress.  He had symptoms of anxiety and chronic sleep impairment.  He reported being irritable.  The VA examiner stated that the Veteran's anxiety does not cause specific problems with work functioning.  In support of this opinion, he noted that the Veteran worked for nine years at Duke Power after service and operated a business until 2008.  

In February 2013, a private psychiatrist stated that Veteran had frequent nightmares that resulted in chronic sleep impairment.  He had panic attacks two to three times per week, intrusive thoughts, startled easily, was hypervigilant, and could not tolerate anyone behind him.  He did not socialize.  His recent memory was severely impaired, to the extent that he could not remember what he read and got lost when traveling.  He reported having daily auditory and visual hallucinations.  He was frequently depressed, had little motivation or energy, angered easily, and felt hopeless and suicidal at times.  The psychiatrist opined that the Veteran was unable to sustain social and work relationships due to his psychiatric symptoms, and was permanently and totally disabled and unemployable.

Based on the evidence of record, the Board finds that an earlier effective date of the October 19, 2011, is warranted.  As determined above, the date of claim is May 30, 2008.  The Board finds that the date entitlement arose was October 19, 2011, the date the schedular criteria for a TDIU were met.  The evidence at  that time reflects that the Veteran's psychiatric symptoms of irritability, anxiety, depression, chronic sleep impairment, difficulty in establishing and maintaining effective relationships, difficulty adapting to stress circumstances, impaired memory, hypervigilance, and impaired concentration precluded him from obtaining and maintaining any type of substantially gainful employment.  In so finding, the Board also notes the Veteran's limited employment history.  To the extent that he has worked odd jobs during this period, the Board finds that these jobs did not constitute substantially gainful employment.  

As discussed above, generally, the effective date for the award of TDIU is the date of claim or the date entitlement arose, whichever is later.  38 C.F.R. §  3.400 (o).  The date that entitlement to a TDIU arose (October 19, 2011) is later than the date of claim (May 30, 2008).  Accordingly, October 19, 2011, is the appropriate effective date for the award of the TDIU.  

ORDER

An effective date of October 19, 2011, for the award of a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

As indicated above, the Veteran seeks an effective date of May 2008 for the award of his TDIU, so even earlier than the effective date assigned by the Board herein.  However, as noted above, the Veteran did not meet the schedular criteria for a TDIU until October 19, 2011.  See 38 C.F.R. § 4.16 (a).  

Nonetheless, it is VA's policy that a TDIU is warranted whenever a Veteran is unemployable due to service connected disability.   The evidence of record reflects that the Veteran's service-connected psychiatric disability caused a degree of impairment that impacted his ability to obtain and maintain gainful employment during the applicable period on appeal.    

In order to determine whether entitlement arose prior to the newly assigned effective date, this issue must be remanded to the AOJ for referral to the Director, Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board cannot consider, in the first instance, entitlement to an effective date prior to October 19, 2011, for the award of a TDIU under 38 C.F.R. § 4.16(b).




Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to an effective date prior to October 19, 2011, for the award of a TDIU to the Director, Compensation Service.  Attention is called to VA mental health examination reports beginning in September 2008; private psychological evaluation report dated in June 2008; and August 2014 vocational report that provides a retrospective analysis.

2.  Then, when the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  

If an effective date for the TDIU prior to October 19, 2011, is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


